            Case 2:21-cv-01266-AC Document 4 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ROBERTS,                                     No. 2:21-cv-1266 AC P
12                        Plaintiff,
13             v.                                        ORDER
14    LONG, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   2. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1)(B).

21            A review of court records reveals that on March 12, 2021, plaintiff was determined to be a

22   three strikes litigant within the meaning of 28 U.S.C. § 1915(g). See Roberts v. Wasco State

23   Prison, No. 21-cv-0097 DAD EPG (E.D. Cal. Mar. 12, 2021). Plaintiff is therefore precluded

24   from proceeding in forma pauperis in this action unless plaintiff is “under imminent danger of

25   serious physical injury.” See 28 U.S.C. § 1915(g).

26            Plaintiff has not alleged any facts in the complaint which suggest that he is under

27   imminent danger of serious physical injury. See generally ECF No. 1 (sole claim alleging

28   ////
                                                         1
         Case 2:21-cv-01266-AC Document 4 Filed 08/02/21 Page 2 of 2


 1   defendants’ mishandling of mail). Therefore, plaintiff must submit the appropriate filing fee in
 2   order to proceed with this action.
 3          In accordance with the above, IT IS HEREBY ORDERED that within twenty-one days of
 4   the date of this order, plaintiff shall submit the appropriate filing fee. Plaintiff’s failure to comply
 5   with this order in a timely manner will result in a recommendation that this action be dismissed.
 6   DATED: August 2, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
